Title: To Benjamin Franklin from Ferdinand Grand, [15 February 1783]
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


Saturday night— [February 15, 1783]
Mr Grand presents his respectfull Compliments to Doctor Franklin, and takes the liberty of inclosing his Letters for Mr Morris, with the Sketch of the one, about which Mr Grand had the honour to converse with Doctor Franklin; & which proves so much more necessary that Mr Adams has declined in his usual manner* to Sign the Letter for Holland, which had met the approbation of Doctor Franklin, and of course is kept back—
 
[Written by Franklin in the margin:] *i.e. rude Manner
